Citation Nr: 1749496	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tachycardia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from June 1997 to June 2000.

This appeal comes to the Board of Veterans' Appeals ("Board") from a November 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal was previously before the Board.  In September 2016, the claim for entitlement to service connection for tachycardia was remanded to the AOJ for further development.  Specifically, the Board directed the AOJ to obtain a medical opinion which discussed the etiology of the Veteran's tachycardia disability, and whether there was any nexus to the Veteran's active duty service.  A review of the claims file indicates that such development was completed and that the matter has been properly returned to the Board for further appellate adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

 This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current tachycardia disability began during, or was otherwise caused by, her active duty service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran has a tachycardia disability which was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

With respect to the Veteran's application for entitlement to service connection for a tachycardia, the Board notes that VA notified the Veteran, in correspondence May 2009 of the information and evidence needed to substantiate and complete her claim including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to submit statements to the Board.  It appears that all known and available records relevant to the issues discussed herein have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

The Veteran seeks entitlement to service connection for tachycardia.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  

As applied to the Veteran's instant appeal, the Board notes that cardiovascular disease is considered a "chronic" disease disability under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains applicable to the Veteran's claim for entitlement to service connection for tachycardia. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board finds the Veteran is entitled to service connection for her tachycardia disability.  Specifically, the Board finds the competent and credible evidence of record, which includes both medical evidence and the Veteran's lay assertions, documents probative evidence of chronic symptomatology since her separation from active military service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

As an initial matter, the Board observes the Veteran has met the first prong of entitlement to service connection, the existence of a current disability.  A review of the Veteran's medical records shows she has a current diagnosis for tachycardia.  For example, in March 2009, following a 24 hour Holter monitory study, the Veteran was diagnosed with tachycardia.  See Cambridge CBOC Records. 
Therefore, the Board finds the Veteran has satisfied the first element of service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Second, a review of the Veteran's service medical records indicates she was treated for symptoms of tachycardia during her active duty service.  For example, in November 1998 the Veteran was treated for chest pains and an elevated heart rate.  The examining physician diagnosed the Veteran with "tachycardia, etiology undetermined."  Following this diagnosis, the Veteran was hospitalized for a period of five days, where she continued to experience an elevated heart rate.  

The Board notes that tachycardia is defined as a heart rate greater than 100 beats per minute.  See 61 Federal Register 20440 (May 7, 1996) (citing ``The Merck Manual'' (463, 16th ed. 1992)).  With this in mind, the Board observes that the Veteran's heart rate was elevated above the threshold of 100 beats per minute on several occasions throughout her active duty service.  For example, in the months prior to her hospitalization, the Veteran was observed to have a heart rate of 107 beats per minute in April 1998, and a heart rate of 118 beats per minute in May 1998.  During her hospital admission, in November 1998, the Veteran's heart rate was reported as 150 beats per minute.  Thereafter, the Veteran's service medical records continue to show episodes of an elevated heart rate, including a report of 114 beats per minute during a June 1999 physical examination.  

Based upon the Veteran's in-service diagnosis for tachycardia, and the continued reports of elevated heart rates, the Board finds sufficient evidence to conclude that the Veteran experienced an in-service occurrence of tachycardia. 

Subsequent, post-service, medical examinations reflect that the Veteran continued to experience periods of elevated heart rates.  For example, during a physical examination in January 2009, the Veteran reported symptoms of a "periodic" rapid heartbeat, with chest pains and lightheadedness.  See Cambridge CBOC Records.   At the time of this examination, the Veteran's heart rate was reported as 93 beats per minute.  Based upon the Veteran's reported symptoms, her physician ordered a Holter monitor study, which was performed in March 2009.  A review of the data collected during this 24-hour study found the Veteran's average heart rate was 108 beats per minute.  Based upon these findings, the Veteran's primary care physician diagnosed her with intermittent tachycardia.

As for the third prong of service-connection, the existence of a nexus, the Board acknowledges that the recent September 2016 VA medical opinion is against a finding of service connection.  Following a review of the Veteran's medical records, the examiner concludes that the Veteran does not have a current diagnosis for tachycardia.  In support of this conclusion, the examiner cites to the March 2009 Holter monitor study, and a second August 2010 treadmill stress test.  The VA examiner interpreted the results of these two examination as being "wholly normal," and showing no evidence of a tachycardia disability.  However, the Board finds this opinion is not factually accurate.  As noted above, following the March 2009 Holter monitor study, the Veteran's primary care physician diagnosed her with tachycardia.  Therefore, the Board finds this portion of the examiner's opinion to be entitled to little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

In regards to the August 2010 treadmill stress test, the September 2016 VA examiner found the study to be normal, despite the findings of an increased heart rate and the early termination of the examination.  In citing to this study, the VA examiner explains that an elevated heart rate was to be expected during an exercise stress test.  Continuing, the examiner explains that because no cardia arrhythmias were noted, the overall examination was wholly normal.  Again, the Board finds this conclusion to be entitled to limited probative value as the examiner does not fully account of the facts and findings of the examination. 

Notably, the Veteran has submitted written statements where she stated the August 2010 stress test had to be terminated early due to the Veteran's reports of chest pain, shortness of breath, dizziness, and tachycardia.  See e.g. November 2010 Notice of Disagreement.  Thus, the examiner's conclusion that tachycardia was to be expected during an exercise stress test, only account for a single reason as to why the August 2010 study was terminated early.  In failing to address the additional symptoms experienced by the Veteran, the Board finds the April 2016 examiner's conclusion is entitled to limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board does, however, find the Veteran's reports of continuous symptoms of tachycardia since her separation from active duty service to be both credible and probative.  Significantly, the Board observes that the Veteran enrolled in nursing school following her separation from service and was employed as a nurse during the period on appeal.  With professional training, the Board finds the Veteran would be both competent to report symptoms of tachycardia over the years, and finds that her statements of continuous symptoms are credible in light of her medical training. 

In this regard, the Board notes that competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As applied to the Veteran's claim, the Board observes that the Veteran has consistently and credibly asserted she experienced continuous symptoms of tachycardia since her separation from active duty service.  See e.g. November 2010 Notice of Disagreement.  Based on the consistency of her statements the Board finds them to be inherently credible.  The Board also finds these credible reports of continuous symptoms are entitled to probative value, even in the absence of contemporaneous medical records.  Any reliance by the Board or a medical examiner on the lack of an elevated heart rate during a specific examination would be error, as the Veteran has reported her symptoms are intermittent.  Furthermore, the Board notes that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In conclusion, and after consideration of the above evidence, the Board finds the Veteran experienced symptoms of tachycardia, and was diagnosed with tachycardia, during her military service.  Following her separation from active duty service, the Veteran's medical records reflect treatment for and a current diagnosis of tachycardia.  In statements to the Board, the Veteran has competently and credibly reported continuous symptoms since her in-service diagnosis.  Therefore, the Board finds entitlement to service connection for tachycardia is warranted.  38 C.F.R. § 3.102.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, service connection for tachycardia is granted. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


